                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                  )
                                             )
                  Plaintiff,                 )
                                             )      Case No. 18-03210-CV-S-BP
       v.                                    )
                                             )
JAMES SIGMAN, Sheriff of the Texas           )
County, MO, Individually and                 )
In his official capacity; JENNIFER           )
TOMASZEWSKI, Individually                    )
COUNTY OF TEXAS, MISSOURI                    )
                                             )
                  Defendants.                )

                                 ENTRY OF APPEARANCE

COMES NOW, David L. Steelman and Stephen F. Gaunt, and the Law Offices of Steelman and

Gaunt, and hereby enters their appearance as attorneys of record to represent Plaintiff, Harry

Anthony Scheina III, in the above-styled cause of action.

                                                    Respectfully Submitted,



                                                    STEELMAN & GAUNT

                                                    /s/ David L. Steelman
                                             By:    ___________________________
                                                    David L. Steelman, #27334
                                                    901 N. Pine St, Suite 110
                                                    P.O. Box 1257
                                                    Rolla, MO 65402
                                                    Telephone:     573-341-8336
                                                    Fax:           573-341-8548
                                                    dsteelman@steelmanandgaunt.com

                                                    /s/ Stephen F. Gaunt
                                                    ______________________________
                                                    Stephen F. Gaunt, #33183
                                                    901 N. Pine St., Suite 110
                                                    P.O. Box 1257



            Case 6:18-cv-03210-BP Document 19 Filed 01/16/19 Page 1 of 2
                                Rolla, MO 65402
                                Telephone:   573-341-8336
                                Fax:         573-341-8548
                                sgaunt@steelmanandgaunt.com




Case 6:18-cv-03210-BP Document 19 Filed 01/16/19 Page 2 of 2
